Citation Nr: 0606010	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  00-05 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right leg 
disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to August 
1959.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 1999 RO decision which denied the benefits 
sought on appeal.  In August 2004, the veteran testified at a 
hearing before the undersigned.  In December 2004, the Board 
remanded this case to the RO for further procedural and 
evidentiary development.

The claims of entitlement to service connection for a low 
back disorder and entitlement to service connection for a 
right leg disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The available evidence is in relative equipoise as to 
whether the veteran's currently-diagnosed hearing loss had 
its onset during or as a result of his active service.  

2.  The available evidence is relative equipoise as to 
whether the veteran's currently-diagnosed tinnitus had its 
onset during or as a result of his active duty service.

CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, his hearing loss was incurred in active duty service.  
38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2005).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his tinnitus was incurred in active duty service.  38 
U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss in detail the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record but need not discuss each individual 
piece of evidence).  The facts and analysis as presented 
below focus on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  



Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background 

The service medical records reflect no findings of hearing 
loss and/or tinnitus or complaints thereof.  Whisper voice 
tests results were consistently 15/15 in each ear.  

On December 1998 VA audiologic examination, the veteran 
indicated that he began to experience hearing loss and 
tinnitus in service due to exposure to cannon gun noise.  
Test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
30
55
LEFT
30
45
40
75
75

At a June 2000 hearing at the RO, the veteran testified that 
he noticed ringing in the ears and hearing loss before 
separation from service.  Each condition, however, worsened 
over time, according to him.

On April 2005 VA audiologic examination, the veteran reported 
hearing loss on discharge.  Test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
40
50
LEFT
45
55
50
65
75

The examiner opined that based upon the veteran's history of 
unprotected noise exposure in service, it was at least as 
likely as not that his hearing loss and tinnitus were related 
to service.

At his August 2004 hearing before the undersigned, the 
veteran essentially denied any excessive post-service noise 
exposure.

Discussion

The Board notes that, based on recent audiogic testing, the 
veteran suffers from hearing loss within the meaning of VA 
law and regulations.  See 38 C.F.R. § 3.385; Hensley, supra.  
The question before the Board is whether such hearing loss 
and currently diagnosed tinnitus are due to service.  
38 C.F.R. § 3.303.  

The service medical and other records do not provide any 
information regarding noise exposure in service.  Indeed, the 
service medical records reflect no complaints or findings of 
hearing loss or tinnitus in service or on separation.  The 
veteran, however, asserts that he was exposed to excessive 
noise in service without the benefit of ear protection.  He 
also denies excessive noise exposure in the years following 
service.  The Board finds no reason not to credit the 
veteran's assertions.  

The veteran's allegations regarding noise exposure in service 
coupled with the April 2005 VA audiologic opinion militate in 
favor of granting of service connection for both hearing loss 
and tinnitus.  The evidence, as accepted by the Board, 
reflects both a history of noise exposure in service without 
ear protection and a medical opinion regarding a nexus 
between such noise exposure and current hearing loss and 
tinnitus.  Because the evidence demonstrates a clear nexus 
between the veteran's hearing loss and tinnitus and service, 
service connection for these conditions is granted.  Id.

The evidence in the veteran's favor is not overwhelming.  The 
Board is of the opinion, however, that the evidence herein is 
at least in relative equipoise.  The veteran's assertions, 
which the Board finds credible, along with the April 2005 VA 
medical opinion weigh in the veteran's favor.  There is no 
explicit evidence against the claims.  Where as here, the 
evidence is in relative equipoise, the veteran must prevail.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  Given the favorable action 
taken herein, the Board concludes that VA has fulfilled any 
development duties under VCAA, and any defect in this regard 
must be considered harmless.  


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

In its December 2004 remand, the Board instructed that a VA 
examiner provide an opinion as to the etiology of any back 
and right leg disorders following a review of the claims 
folder and an interview and evaluation of the veteran.

In April 2005, the veteran underwent a VA spine examination 
and it was noted that the claims file was reviewed.  The 
diagnoses included degenerative disc disease/degenerative 
joint disease of the lumbosacral spine at multiple levels and 
multiple herniated nucleus pulposus L3 through S1 and dural 
sac compression at L4-L5; the etiology of the aforementioned 
disabilities was not discussed.  A disorder of the right leg 
was not identified; however, right leg symptoms including 
numbness was noted.  In addition, it was noted that 
"[S]ervice medical records noncontributory."  The meaning 
of the aforementioned reference is unclear.  Given the 
aforementioned, the case must be remanded so that 
clarification of the examination report may be obtained.  
Clarification is needed in order to comply with the Board's 
December 2004 remand directive.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should contact the examiner 
who provided the April 2005 VA 
examination opinion (R.K., M.D.) and 
ask that he/she address the following 
questions: for any back disability 
diagnosed is such at least as likely as 
not (a probability of 50 percent or 
greater) etiologically related to his 
claimed inservice injury?  Does the 
veteran have a right leg disorder?  If 
so, is such at least as likely as not 
(a probability of 50 percent or 
greater) etiologically related to a 
disease or injury in service?  The 
opinions should be based on a review of 
the medical evidence of record and 
sound medical principles.  If R.K., 
M.D., is unable to provide 
clarification, the claims folder should 
be forwarded to another examiner so 
that an opinion may be provided. 

2.  Following completion of the 
requested development, the RO should 
readjudicate the claims.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.	

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


